Title: François-Auguste-Pompée Hennet to the American Commissioners, 26 October 1777
From: Hennet, François-Auguste-Pompée
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Passy le 26. 8b 1777.
M. hennet a l’honneur de saluer Messieurs Francklin et Deane et de les prier de vouloir bien lui faire savoir s’ils ont eu avis de l’arrivée à Nantes des fusils qu’il y a fait expedier de la manufacture de Maubeuge, pour leur compte et par leur ordre.
M. hennet est chez M. Brillon où il attendra la réponse de ces Messieurs, il se randra chez eux si ils avoient quelque chose a lui faire savoir, soit relativement aux pistolets dont il leur a remis des modeles ou pour tout autre objet; il s’y seroit rendu s’il n’avoit craint de les déranger.
 
Addressed: A Messieurs / Messieurs le Docteur Francklin / et Deane Députés des Etats unis de / l’Amérique / A Passy
